Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The limitations “grasping mechanism, suction source, irrigation source, breakaway member, instrument head delivery and removal device” interpreted under 35 U.S.C. 112(f) are withdrawn per Applicant’s amendment filed 12/03/2021 of the claims and argument being persuasive. 
Drawing:
The drawing objection included in Office Action mailed 09/08/2021 withdrawn per Applicant’s amendment filed 12/03/2021 of the claims and argument being persuasive. 
Claim Objection:
The claim objection included in Office Action mailed 09/08/2021 withdrawn per Applicant’s amendment filed 12/03/2021 of the claims.
35 USC § 112
35 USC § 112 rejections included in Office Action mailed 09/08/2021 withdrawn per Applicant’s amendment in view or argument on page 10-11 of the remark, filed 12/03/2021 of the claims.
35 USC § 102
35 USC § 102 rejections included in Office Action mailed 09/08/2021 has been withdrawn per Applicant’s amendment filed 12/03/2021 of the claims. 
Consequently, the 35 USC § 103 rejection included in Office Action mailed 09/08/2021 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwito (US 20160213919 A1).
Regarding claim 1, Suwito teaches an instrument head retrieval- removal system for use in a surgical procedure, comprising:
An instrument assembly having a hollow shaft (catheter 100 having hollow outer sheath 200 Fig.34); and 
A retrieval device having a hollow inner shaft (torque transmitting sheath 220 Fig.34), the hollow inner shaft of the retrieval device being slidably received within the hollow shaft of the instrument assembly ([0141-150]);
Wherein the retrieval device further includes a shaft (sheath 230 Fig.36) slidably received within the hollow inner shaft of the retrieval device (Fig.35-36) and a grasping mechanism (wire element 180 loop 190) connected (in contact with) to the shaft of the retrieval device;
Wherein the grasping mechanism is movable between a retracted position (Fig.35) wherein the grasping mechanism is housed within the hollow inner shaft (220) of the retrieval device (Fig.35), and an extended position (Fig.36) wherein the grasping mechanism extends from a distal end of the hollow inner shaft of the retrieval device and the hollow shaft of the instrument assembly (Fig.34-36) to engage an instrument head (medical implant 10);
Wherein after grasping the instrument head, the grasping mechanism is movable to the retracted position to position the instrument head for connection to the instrument assembly (Fig.41-42). 
Regarding claim 2, Suwito teaches wherein a distal tip of the hollow inner shaft of the retrieval device protrudes from a distal end of the instrument assembly (distal end of 200) when the hollow inner shaft (220) is fully received within the hollow shaft of the instrument assembly (grasping mechanism constitute part of the retrieval device, distal tip of loop 190 protrudes from distal end of transmitting sheath 220 when the end of transmitting sheath 220 is align with distal end of outer sheath 200 during the process of retrieving Fig.34-36).
Regarding claim 3,  Suwito teaches wherein the grasping mechanism includes a loop (190) configured to engage a tether (cross like piece 30 Fig.21) connected to the instrument head (head portion of medical implant 10 Fig.23-28).
Regarding claim 4, Suwito teaches wherein the loop has a loop area that expands (Fig.35-37) when it is moved to the extended position.
Regarding claim 5, Suwito teaches wherein the loop has one of an oval shape and a diamond shape when in the extended position (Fig.34, 37-38).
Regarding claim 6,  Suwito teaches wherein the loop is formed from a wire that is bendable but maintain its shape when in the extended position (flexible wire loop [0026] maintaining its shape at the extended position Fig.37).
Regarding claim 9, Suwito teaches wherein the instrument assembly includes at least one tube connectable to at least one of a suction source and/or an irrigation source (irrigation port 114  connecting to irrigation tube shown in Fig.2), and at least one knob (irrigation port 114 Fig.2) for selectively controlling suction and/or irrigation source. 
Regarding claim 10, Suwito teaches the instrument head retrieval removal system further comprising the instrument head (head portion of implant 10 Fig.23-28) the instrument head including a breakaway member (post 24 Fig.21); wherein the teether is connected to the breakaway member (piece 30 connects to post 24 Fig.21-22); and wherein the breakaway member and the tether are configured to decouple from the instrument head (capable to decouple as separate components shown in Fig.21) when the loop is pulled through the hollow inner shaft of the retrieval device.
Regarding claim 23, Suwito teaches an instrument head retrieval- removal system for use in a surgical procedure, comprising:
An instrument assembly having a hollow shaft (catheter 100 having hollow outer sheath 200 Fig.34); and 
A grasping mechanism including a loop (190 Fig. 34); and
An instrument head including a breakaway member and a tether connected to the breakaway member (piece 30 connects to post 24 Fig.21-22);
Wherein the loop is movable between a retracted position (Fig.34-35) wherein the loop is housed within the hollow shaft (Fig.35), and an extended position wherein the loop extends from a distal end of the hollow shaft to engage the tether of the instrument head (Fig.21-25, 38-39);
Wherein after grasping the instrument head, the loop is movable to the retracted position to position the instrument head for connection to the instrument assembly (Fig. 41-42); and
Wherein the breakaway member and the tether are configured to decouple from the instrument head when grasping mechanism is removed from the hollow shaft of the instrument assembly (breakaway member and tether shown as separate elements in Fig.21 capable of being decouple after being removed from the shaft/assembly).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Hartley (US 20070239141A1).
Regarding claim 7-8, Suwito teaches wherein the grasping mechanism includes a shaft (230 Fig.37) connected to the loop (190) and received within the hollow inner shaft (220) of the retrieval device, and showing the actuation of the sheath 230  (being pushed towards the desire position [0115, 0131]), however, does not explicitly disclose an actuator connected to the shaft adjacent to a proximal end of the retrieval device, for performing such movement.
Hartley in the art of medical grasping device, teaches a grasping device including control wires forming a loop at the distal end (fig. 2 grasping wire 17 [0048]), the grasping wires including a shaft (control member 9 fig.2 [0046-48]), and the actuating motion performed by actuating the proximal end section of a sliding handle 9 (e.g. actuator [0048]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include proximal actuating section of a handle to performing actuating motion of advancing/retrieving the handle, such as that taught by Hartley, to yield a predictable result of actuating the grasping loop.
Regarding claim 8, Suwito and Hartley teaches limitation stated above, Suwito further teaches wherein the hollow inner shaft of the retrieval device (220) is insertable into (guiding medical implant [0141]) a proximal opening of the instrument assembly (inserted within 200 of catheter 100 [0141-150]).
Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Applicant Admitted Prior art (hereinafter refers to as AAPA).
Regarding claim 11, Suwito teaches wherein the instrument head includes a body portion (see Fig.35), however, does not explicitly disclose a foam material on the body portion.
Specification of AAPA PG-Pub in the same field of endeavor of medical instrument, para [0043] recites “As illustrated in FIG. 5, the instrument head (101) further includes a foam or absorbent member (114) received about the retaining portion (112). The foam (114) may be used to retain a lens cleaning solution for use in cleaning the lens of a laparoscope used during a surgical procedure, as known in the art.” 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include a foam material on a body portion of an instrument head, such as that taught by AAPA, as a known technique in the medical instrument art to yield a predictable result of retaining liquid such as lens cleaning solution.

Claims 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Fleming (US Patent Application Publication No.2009/0157115 A1).
Regarding claim 12, Suwito teaches limitation stated above, and varies embodiments of fastener 20 (Fig.3,9, 13, 15-22), however, does not explicitly disclose the fastener being magnetic.
Fleming in the art of medical instrument teaches retrieving an instrument, and the instrument head includes a magnetic tab (head 24 is magnetic material [0026] Fig.2) for engagement with an instrument head delivery and removal device (retrieval catheter [0026] Fig.3).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include a magnetic tab for engagement with an instrument head delivery and removal device, such as that taught by Fleming, as one of the desired configuration of the Suwito’s fastener to yield a predictable result of retrieving the instrument head.
Regarding claim 22, Suwito teaches limitation stated above, and varies embodiments of fastener 20 (Fig.3,9, 13, 15-22), however, does not explicitly disclose the fastener being retrieving magnetically.
Fleming in the art of medical instrument teaches retrieving an instrument, teaches an alternative method of retrieving an instrument, which both of the instrument head delivery and removal device and instrument head is magnetized ([0026] Fig.3), so that the instrument head can be retrieve magnetically.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to magnetized the tip of the retrieval device, such as that taught by Fleming, as a suitable alternative retrieving technique to yield a predictable result of retrieving the instrument head.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Blanchard (US20180116693).
Regarding claim 21, Suwito teaches limitation stated above, and actuating the sheath 230 by pushing towards the desire position [0115, 0131]). However, does not disclose a spring loaded actuator configured to perform such function.
Blanchard in the art of medical device, teaches a suitable alternative method of advancing medical accessories, which the main medical device includes a spring mechanism configure to perform advancement of the medical accessories. [0027] Fig.2A-2C.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include a spring loaded actuator connects to the grasping mechanism by the shaft of the retrieval device which enable the movement of at least advancing the grasping mechanism out of the hollow shaft of the retrieval device, such as that taught by Blanchard, as a suitable alternative actuating technique to yield a predictable result of actuating the sheath.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795